         Case 2:16-md-02724-CMR Document 1572 Filed 10/29/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: GENERIC PHARMACEUTICALS                                        MDL 2724
PRICING ANTITRUST LITIGATION                                          16-MD-2724

                                                                      HON. CYNTHIA M. RUFE
THIS DOCUMENT RELATES TO:

County of Suffolk v. Actavis Holdco US, Inc.                          Individual Case No. 20-4893 1



                                                     ORDER

         AND NOW, this 29th day of October 2020 upon consideration of the Joint Stipulation

between Plaintiff County of Suffolk and Rising Pharma Holdings, Inc. [MDL Doc. No. 1570], it

is hereby ORDERED that Plaintiff County of Suffolk’s claims against Rising Pharma Holdings,

Inc., are DISMISSED with prejudice.

         It is so ORDERED.

                                                                BY THE COURT:
                                                                /s/ Cynthia M. Rufe
                                                                ____________________
                                                                CYNTHIA M. RUFE, J.




1
 The Stipulation was filed on the Main Docket. The Court notes that pursuant to the Court’s Electronic Case
Management Orders, the parties are directed to file documents that relate to an individual case in the individual case
only and not on the Main Docket.
